                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                          5:18-cv-00047-MR


ARTHUR JAY GOULETTE,             )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
MARTA KALINSKI,                  )
                                 )
              Defendant.         )
________________________________ )

       THIS MATTER is before the Court on Plaintiff’s Motion to Compel

[Doc. 69] and Plaintiff’s “Ex. Parte Affidavit To Hon. Frank D. Whitney” [Doc.

71].

I.     BACKGROUND

       Pro se Plaintiff Arthur Jay Goulette filed this action on March 16, 2018,

pursuant to 42 U.S.C. § 1983, naming Marta Kalinski, a doctor at the

Alexander Correctional Institution in Taylorsville, North Carolina, at all

relevant times, and Benjamin M. Anderson as Defendants.               [Doc. 1].

Plaintiff’s Complaint, which alleges deliberate indifference to Plaintiff’s

serious medical needs, survived initial review.        [Doc. 14].    Defendant

Anderson was dismissed as a Defendant in this matter on Plaintiff’s motion

for voluntary dismissal. [Docs. 53, 55].


         Case 5:18-cv-00047-MR Document 72 Filed 07/07/20 Page 1 of 4
      On June 9, 2020, Plaintiff filed a motion to compel in which Plaintiff

contends that Defendant inadequately responded to certain discovery

requests propounded by Plaintiff. [Doc. 69]. Specifically, Plaintiff takes issue

with Defendant’s responses to Interrogatory Nos. 4 and 5; Request for

Production of Documents Nos. 1-3, 5, 7, 9, 10, 14, and 15; and Request for

Admissions Nos. 1, 2, 4, 5, 7, 10-12, 15-19. [Doc. 69-1]. Plaintiff also

contends that his attempts at conferring in good faith with Defendant

regarding the disputed responses were ignored. [Id. at 3-4]. In response to

Plaintiff’s motion to compel, Defendant detailed why each of the disputed

responses are adequate. Defendant also provided the Court with the letter

defense counsel sent to Plaintiff in response to Plaintiff’s letters taking issue

with Defendant’s discovery responses and a copy of Defendant’s

supplemental discovery response. [Docs. 70, 70-5 at 2-5, 70-6 at 2-6]. In

defense counsel’s letter, counsel addresses each of Plaintiff’s concerns

regarding the discovery responses. [Doc. 70-5 at 2-5].

II.   DISCUSSION

      The Court has reviewed all the contested discovery responses and

finds no deficiency.     It does not appear that Defendant is improperly

withholding any discoverable information or documents.          The objections

maintained by Defendant are appropriate given the scope of the discovery


                                        2

        Case 5:18-cv-00047-MR Document 72 Filed 07/07/20 Page 2 of 4
requests and the often vague and ambiguous language employed by Plaintiff

in his requests. It appears, in large part, that Plaintiff simply does not like

the answers given to his discovery requests, especially the responses to his

requests for admissions. There is nothing deficient about those responses.

Plaintiff’s disagreement on Defendant’s relative factual admissions and

denials does not require Defendant to give Plaintiff different responses.

Furthermore, Defendant did not ignore Plaintiff’s efforts to confer in good

faith regarding any dispute as to Defendant’s responses. Defense counsel

responded to Plaintiff with a detailed letter addressing each of Plaintiff’s

concerns and supplemented the original discovery responses as

appropriate. The Court, therefore, will deny Plaintiff’s Motion to Compel.

      As for Plaintiff’s “Ex Parte Affidavit,” the Plaintiff is referred to the

Court’s May 27, 2020 Order in which Plaintiff is cautioned against filing

motions as affidavits and advised that “[f]uture improper requests for relief

will not be considered by the Court.” [Doc. 68 at 2]. The Court, therefore,

will not consider Plaintiff’s “Ex Parte Affidavit.” The Court notes, in any event,

that it already denied Plaintiff’s request for manila envelopes in its May 27,

2020 Order. [Id.]. Plaintiff is again cautioned against filing such improper

requests for relief with the Court. They will not be considered.




                                        3

        Case 5:18-cv-00047-MR Document 72 Filed 07/07/20 Page 3 of 4
III.   CONCLUSION

       In sum, Plaintiff’s motion to compel discovery responses will be denied

for the reasons stated in this Order. Plaintiff’s “Ex Parte Affidavit” has not

been considered and will also be denied.

                                   ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Compel [Doc.

69] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s “Ex Parte Affidavit” [Doc.

71] is DENIED in accordance with this Order.

       IT IS SO ORDERED.             Signed: July 7, 2020




                                       4

         Case 5:18-cv-00047-MR Document 72 Filed 07/07/20 Page 4 of 4
